IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39873

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 494
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 15, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAMES MATTHEW ANDERSON,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of ten years, for second degree murder, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       James Matthew Anderson was found guilty of second degree murder. I.C. §§ 18-4001,
18-4002, 18-4003, 18-4004. The district court sentenced Anderson to a unified term of twenty
years, with a minimum period of confinement of ten years. Anderson appealed, and this Court
vacated his judgment of conviction and remanded for resentencing because the district court had
not realized its scope of discretion in setting a minimum term of confinement. Upon remand, the
district court again sentenced Anderson to a unified term of twenty years, with a minimum
period of confinement of ten years. Anderson again appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Anderson’s judgment of conviction and sentence are affirmed.




                                                   2